Citation Nr: 1520041	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  08-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected dystonia.

2.  Entitlement to service connection for an ear disorder, to include as secondary to service-connected dystonia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the claim several times, most recently in September 2014.  In a November 2014 rating decision, the Appeals Management Center (AMC) granted service connection for dystonia.  


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed eye disease or injury; his refractive error, including presbyopia, is not a disease or injury which is subject to service connection.  

2.  The Veteran does not have a currently diagnosed ear disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for an ear disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in April 2008.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  VA examinations are not necessary, as the evidence does not contain competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition. 38 C.F.R. § 3.310(a) and (b). This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability. Wallin v. West, 11 Vet. App. 509 (1998).

Service treatment records are silent for reference to ear problems.  The Veteran was treated for refractive error of the eyes in service.  On service discharge examination in April 1974, and again on reserve service examination in January 1985, he denied pertinent symptomatology and his eyes and ears were normal.  

When the Veteran filed the claims at issue in April 2008, he contended that he had eye and ear disorders that were related to dystonia, a condition for which he also claim service connection.  As additional development was required on the dystonia claim, adjudication of the secondary claims was deferred.  Service connection for dystonia was granted in November 2014.  

Thus, while there is now evidence of a service-connected disability, there has been no evidence at any time during the appeal period showing a disorder of either of the Veteran's eyes or ears that is subject to service connection.  Refractive error of the eyes, including the presbyopia shown on VA evaluation in June 2011, is not a disease or injury which is subject to service connection.  38 C.F.R. § 3.303(c).  

In the absence of a current disease or injury of the eyes or ears, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Wallin, 11 Vet. App. at 509.


ORDER

Service connection for an eye disorder, to include as secondary to service-connected dystonia is denied.


Service connection for an ear disorder, to include as secondary to service-connected dystonia is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


